DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-33 are objected to because of the following informalities:
Regarding claim 1, “comprises” in line 2 should be changed to “includes” in order to clarify where the preamble starts and stops. Claims 2-6, 9-10, 12-14 are objected to by virtue of their dependency.
Regarding claim 7,  “a pressure sensor; a strain sensor; an infrared sensor; an ultrasonic sensor; an ultrasound sensor; a laser sensor; a radio frequency sensor; an electro-optic sensor; and a thermal sensor, of any combination thereof” should be changed to “a pressure sensor, a strain sensor,  an infrared sensor, an ultrasonic sensor, an ultrasound sensor, a laser sensor, a radio frequency sensor, an electro-optic sensor,  a thermal sensor, or any combination thereof” in order to correct a grammatical informality.
Regarding claim 11, “the group consisting of a proximity sensor; a contact sensor; an infra-red sensor; an optic sensor; and a combination thereof” should be changed to “the group consisting of: a proximity sensor, a contact sensor, an infra-red sensor, an optic sensor, or a combination thereof” in order to correct a grammatical informality.
Regarding claim 8, 
Regarding claim 15, “comprising” in line 1 should be changed to “comprising:” in order to correct a grammatical informality, and “comprises” in line 3 and “comprising” in line 7 should be changed to “includes” in order to clarify where the preamble starts and stops. 
Regarding claims 16-28, “The system of claim 15” should be changed to “The radiation shielding apparatus of claim 15” in order to correct the dependency.
Regarding claim 20, “or a portion thereof” should be changed to “a portion of the radiation blocking shield” in order to clarify what is being retracted.
Regarding claim 21, “the group consisting of: a pressure sensor; a strain sensor; an infrared sensor; an ultrasonic sensor; an ultrasound sensor; a laser sensor; a radio frequency sensor; an electro-optic sensor; and a thermal sensor, or any combination thereof” should be changed to “the group consisting of: a pressure sensor, a strain sensor, an infrared sensor, an ultrasonic sensor, an ultrasound sensor, a laser sensor, a radio frequency sensor, an electro-optic sensor, a thermal sensor, or any combination thereof” in order to correct a grammatical informality. 
Regarding claim 22, “one more units” should be changed to “one or more units” in order to correct a grammatical informality. 
Regarding claim 25, 
Regarding claim 29, “comprises” in line 2 should be changed to “includes” in order to clarify where the preamble starts and stops. Claims 30-33 are objected to by virtue of their dependency.

  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15,  the limitation “wherein the medical imaging equipment comprises a native anti-collision detection mechanism including at least one native sensor” renders the claim indefinite. The claim recites “A radiation apparatus comprising at least one radiation blocking shield”. However, the claim recites “wherein the medical imaging equipment comprises a native anti-collision detection mechanism including at least one native sensor; and a supplementary collision detection and prevention system” which is directed to imaging equipment. The claim fails to particularly point out whether the claim is directed to the radiation 
Regarding claim 19, the claim recites “wherein the radiation blocking shield extends from a radiation shield support base” which renders the claim indefinite. A limitation directed to the radiation shielding apparatus further comprising a radiation shield support base is not recited. The claim fails to particularly point out whether or not the radiation shield support base is part of the claimed invention. The Examiner has interpreted the claim as “further comprising: radiation shield base, wherein the radiation blocking shield extends from the radiation shield support base and wherein said support base includes one or more of the supplemental sensors”
Regarding claim 29, the claim recites “sensing an electrical current of the medical imaging equipment, and/or the radiation blocking shield, and/or the auxiliary apparatus” and “mechanically and/or electrically actuating an anti-collision operation of the medical imaging 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 11, 14, 29-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandwadkar (U.S. 2018/0289342).
Regarding claim 1:
Chandwadkar discloses a supplementary collision detection and prevention system for use in combination with medical imaging equipment which comprises a native anti-collision mechanism having native sensors and an add-on system that limits the functionality of the native anti-collision mechanism, the supplementary collision detection and prevention system comprising: 
a plurality of supplemental sensors ([0069], proximity sensors) being any one of a proximity sensor ([0069], proximity sensor) and/or contact sensor, and/or an inertial motion 
an interface ([0068], anti-collision unit) configured to receive communication from at least one of the plurality of supplemental sensors ([0068], sensor communicates with anti-collision unit) and to transmit a signal that actuates an anti-collision operation of the medical imaging equipment ([0068], signal causes holding or slowing of moving part), and/or actuates said add-on system thereof, to avoid or mitigate a collision.
Regarding claim 2:
Chandwadkar discloses the system of claim 1, wherein the interface communicates with the native anti-collision mechanism of the medical imaging equipment ([0068], signal causes holding or slowing of moving part), and/or with a trigger mechanism of the system that actuates at least one of the native sensors.
Regarding claim 3:
Chandwadkar discloses the system of claim 1, further comprising a command controller ([0086], actuator control circuitry) configured to actuate an anti-collision operation of the add-on system or of the medical imaging equipment ([0086], collision avoidance action).
Regarding claim 7:
Chandwadkar discloses the system of claim 1, wherein at least one of the plurality of supplemental sensors is selected from the group consisting of: a pressure sensor; a strain sensor; an infrared sensor ([0073], infrared); an ultrasonic sensor ([0073], ultrasonic); an ultrasound sensor ([0073], ultrasound); a laser sensor; a radio frequency sensor; an electro-optic sensor ([0073], optical); and a thermal sensor, of any combination thereof.
Regarding claim 9:


Regarding claim 11:
Chandwadkar discloses the system of claim 1, wherein the operator detection sensor is selected from the group consisting of a proximity sensor ([0069], proximity sensors); a contact sensor; an infra-red sensor ([0073], infrared); an optic sensor ([0073], optical); and a combination thereof.
Regarding claim 14:
Chandwadkar discloses the system of claim 1, wherein the entity is a patient ([0064], patient), a patient table (Fig. 1, 8), an operator ([0064], personnel) or a piece of medical imaging equipment.
Regarding claim 29, as best understand:
Chandwadkar discloses a method of detecting and/or avoiding a collision of a moveable portion of a piece of medical imaging equipment which comprises a native anti-collision mechanism and a radiation blocking shield or an auxiliary apparatus that limits the functionality of native anti- collision sensors of the native anti-collision mechanism, the method comprising: 
sensing proximity ([0069], proximity sensor) and/or contact with an entity, and/or detecting an operator action, and/or sensing an electrical current of the medical imaging equipment, and/or the radiation blocking shield, or the auxiliary apparatus; 
communicating the sensing to a command controller of the radiation blocking shield or auxiliary apparatus ([0068], sensor communicates with anti-collision unit); and

Regarding claim 30, as best understood:
Chandwadkar discloses the method of claim 29, further comprising mechanically triggering at least one of the native sensors in response to said mechanical and/or electrical operation ([0086], collision avoidance action in response to output signal).
Regarding claim 31, as best understood:
Chandwadkar discloses the method of claim 29, further comprising transmitting a signal to an electrical trigger that actuates the native anti-collision mechanism ([0086], collision avoidance action in response to output signal).
Regarding claim 33, as best understood:
Chandwadkar discloses the method of claim 29, further comprising stopping or slowing the moveable portion of the medical imaging equipment ([0086], collision avoidance action that slows or stops a moving part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chandwadkar (U.S. 2018/0289342) in view of Belson (U.S. 2009/0232282).
Regarding claim 4:
Chandwadkar discloses the system of claim 1.
However, Chandwadkar fails to disclose wherein the add-on system is a radiation blocking shield and wherein at least one of the supplemental sensors is associated with the radiation blocking shield.
Belson teaches wherein the add-on system is a radiation blocking shield (Fig. 24, 402 and 404) and wherein at least one of the supplemental sensors is associated with the radiation blocking shield ([0050] and [0089], radiation shield having sensors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Chandwadkar with the shield with sensors taught by Belson in order to protect the operator from x-rays that scatter from the patient (Belson; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 5:
	The combination of Chandwadkar and Belson discloses the system of claim 4, wherein the radiation blocking shield (Belson; Fig. 21, 388 and 384) extends from a radiation shield support base (Belson; Fig. 21, lower portion of shields where sensors 390, 392, 394, and 396 are located) and wherein said support base includes one or more of the plurality of supplemental sensors (Belson; Fig. 21, sensors 390, 392, 394, and 396).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Chandwadkar with the shield with sensors taught by Belson in order to protect the operator from x-rays that scatter from the patient (Belson; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 6:

	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Chandwadkar with the shield with sensors taught by Belson in order to protect the operator from x-rays that scatter from the patient (Belson; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Regarding claim 32, as best understood:
	Chandwadkar discloses the method of claim 29.
However, Chandwadkar fails to disclose wherein actuating the anti-collision operation comprises retracting the radiation blocking shield.
Belson teaches wherein actuating the anti-collision operation comprises retracting the radiation blocking shield (Belson; [0086]-[0088], shield is retracts based on signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of Chandwadkar with the shield with sensors taught by Belson in order to protect the operator from x-rays that scatter from the patient (Belson; [0008]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chandwadkar (U.S. 2018/0289342) in view of Baaten (U.S. 5,570,770).
Regarding claim 8:
Chandwadkar discloses the system of claim 1.

Baaten teaches wherein the electrical motor-current sensor (Fig. 1, 21) is configured to measure electrical current consumption in one more units of the medical imaging equipment (Col. 5, line 46-Col. 6, line 6, current is measured) and detect operation thereof that may lead to collision with the entity (Col. 5, line 46-Col. 6, line 6, current is measured to determine collision).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Chandwadkar with the current sensor taught by Baaten in order to protect prevent damage to the imaging components and to prevent causing injuries to the patient or operator (Baaten; col. 2, lines 40-45). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chandwadkar (U.S. 2018/0289342) in view of Sakata (U.S. 2015/0305694).
Regarding claim 10:
Chandwadkar discloses the system of claim 1.
However, Chandwadkar fails to disclose wherein the operator detection sensor is associated with a foot pedal or an operation control panel of the medical imaging equipment.
Sakata teaches wherein the operator detection sensor is associated with a foot pedal or an operation control panel of the medical imaging equipment ([0053]-[0055], obstacle sensor provides information to display panel of operation unit).
.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chandwadkar (U.S. 2018/0289342) in view of Spahn (U.S. 2007/0086570).
Regarding claim 12:
Chandwadkar discloses the system of claim 1.
However, Chandwadkar fails to disclose wherein the inertial motion sensor is an accelerometer or a gyroscopic sensor.
Spahn teaches wherein the inertial motion sensor is an accelerometer ([0017], acceleration sensor) or a gyroscopic sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Chandwadkar with the inertial motion sensor taught by Spahn in order to increase collision detection accuracy in order to prevent damages or injuries (Spahn; [0003], and [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
Chandwadkar discloses the system of claim 1.

Spahn teaches wherein the inertial motion sensor is configured to detect movement ([0017], acceleration sensor) of a moving part of the medical imaging equipment ([0017], acceleration sensor detecting path of movement).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Chandwadkar with the inertial motion sensor taught by Spahn in order to increase collision detection accuracy in order to prevent damages or injuries (Spahn; [0003], and [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claims 15-21, 23-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. 2009/0232282) in view of Chandwadkar (U.S. 2018/0289342).
Regarding claim 15, as best understood:
Belson discloses a radiation shielding apparatus comprising 
at least one radiation blocking shield (Fig. 24, 402 and 404) positioned around an X-ray source (Fig. 24, 102) or an X-ray detector (Fig. 24, 104) of a medical imaging equipment.
However, Belson fails to disclose a supplementary collision detection and prevention system configured to avoid collision of an entity with the X-ray source, X-ray detector, and/or X-ray radiation shield, the supplementary collision detection and prevention system including: a plurality of supplemental sensors being any one of a proximity sensor and/or contact sensor, and/or an inertial motion sensor, and/or an operator detection sensor, and/or an electrical current sensor configured to facilitate prevention or protection from collision with said entity; and a command controller configured to receive communication from the supplemental sensors and 
Chandwadkar teaches a supplementary collision detection and prevention system ([0069], proximity sensors) configured to avoid collision of an entity with the X-ray source ([0086], collision avoidance action that slows or stops a moving part), X-ray detector ([0086], collision avoidance action that slows or stops a moving part), and/or X-ray radiation shield, the supplementary collision detection and prevention system including:
 a plurality of supplemental sensors ([0069], proximity sensors) being any one of a proximity sensor and/or contact sensor, and/or an inertial motion sensor, and/or an operator detection sensor, and/or an electrical current sensor configured to facilitate prevention or protection from collision with said entity; and 
a command controller ([0086], actuator control circuitry) configured to receive communication from the supplemental sensors ([0068], signal causes holding or slowing of moving part) and mechanically and/or electrically ([0068], signal causes holding or slowing of moving part) actuate an anti-collision operation of the medical imaging equipment ([0086], collision avoidance action that slows or stops a moving part) and/or radiation shielding apparatus, to avoid or mitigate a collision ([0086], collision avoidance action that slows or stops a moving part).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson with the collision avoidance system taught by Chandwadkar in order to decrease the risk of injuries caused by collision by improving patient safety (Chandwadker; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15, further comprising a mechanical trigger (Chandwadkar; [0085]-[0087], actuator control) configured to actuate at least one of the native sensors in response to said mechanical and/or electrical operation (Chandwadkar; [0085]-[0087], actuator control receiving signals), thereby activating the native anti-collision mechanism of the medical imaging equipment (Chandwadkar; [0086], collision avoidance action that slows or stops a moving part)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson with the collision avoidance system taught by Chandwadkar in order to decrease the risk of injuries caused by collision by improving patient safety (Chandwadker; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15, wherein said electrical anti-collision operation includes an electrical trigger (Chandwadkar; [0085]-[0087], actuator control receiving signals) that actuates the native anti-collision mechanism (Chandwadkar; [0085]-[0087], actuator control receiving signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson with the collision avoidance system taught by Chandwadkar in order to decrease the risk of injuries caused by collision by improving patient safety (Chandwadker; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, as best understood:

Regarding claim 19, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15, further comprising a radiation shield base (Belson; Fig. 21, lower portion of shields where sensors 390, 392, 394, and 396 are located), wherein the radiation blocking shield (Belson; Fig. 21, 388 and 384) extends from the radiation shield support base (Belson; Fig. 21, lower portion of shields where sensors 390, 392, 394, and 396 are located) and wherein said support base includes one or more of the plurality of supplemental sensors (Belson; Fig. 21, sensors 390, 392, 394, and 396).
Regarding claim 20, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15, wherein the radiation shield or a portion thereof is configured to retract in response to said electrical an anti-collision operation (Belson; [0086]-[0088], shield is retracts based on signal).
Regarding claim 21, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15, wherein at least one of the supplemental sensors is selected from the group consisting of: a pressure sensor; a strain sensor; an infrared sensor (Chandwadkar; [0073], infrared); an ultrasonic sensor (Chandwadkar; [0073], ultrasonic); an ultrasound sensor (Chandwadkar; [0073], ultrasound); a laser sensor; a radio frequency sensor; an electro-optic sensor (Chandwadkar; [0073], optical); and a thermal sensor, of any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson with the collision avoidance system taught by 
Regarding claim 23, as best understood: 
The combination of Belson and Chandwadkar discloses the system of claim 15, wherein the operator detection sensor (Chandwadkar; [0068], sensors) is configured to detect an activity by an operator that can lead to collision with the entity (Chandwadkar; [0068], object approach is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson with the collision avoidance system taught by Chandwadkar in order to decrease the risk of injuries caused by collision by improving patient safety (Chandwadker; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 25, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15, wherein the operator detection sensor is selected from the group consisting of a proximity sensor (Chandwadkar; [0069], proximity sensors); a contact sensor; an infra-red sensor (Chandwadkar; [0073], infrared); an optic sensor (Chandwadkar; [0073], optical); and a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson with the collision avoidance system taught by Chandwadkar in order to decrease the risk of injuries caused by collision by improving patient safety (Chandwadker; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 28, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15, wherein the entity is a patient (Chandwadkar; [0064], patient), a patient table (Chandwadkar; Fig. 1, 8), an operator (Chandwadkar; [0064], personnel), an operator or a piece of C-arm equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson with the collision avoidance system taught by Chandwadkar in order to decrease the risk of injuries caused by collision by improving patient safety (Chandwadker; [0064]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. 2009/0232282) in view of Chandwadkar (U.S. 2018/0289342) as applied to claim 15 above, and further in view of Baaten (U.S. 5,570,770).
Regarding claim 22, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15.
However, the combination of Belson and Chandwadkar fails to disclose wherein the electrical current sensor is configured to measure electrical current consumption in one more units of the medical imaging equipment and detect operation thereof that may lead to collision with the entity.
Baaten teaches wherein the electrical current sensor (Fig. 1, 21) is configured to measure electrical current consumption in one more units of the medical imaging equipment (Col. 5, line 46-Col. 6, line 6, current is measured) and detect operation thereof that may lead to collision with the entity (Col. 5, line 46-Col. 6, line 6, current is measured to determine collision).
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. 2009/0232282) in view of Chandwadkar (U.S. 2018/0289342) as applied to claim 15 above, and further in view of Sakata (U.S. 2015/0305694).
Regarding claim 24, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15.
However, the combination of Belson and Chandwadkar fails to disclose wherein the operator detection sensor is associated with a foot pedal or an operation control panel of the medical imaging equipment.
Sakata teaches wherein the operator detection sensor is associated with a foot pedal or an operation control panel of the medical imaging equipment ([0053]-[0055], obstacle sensor provides information to display panel of operation unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson and Chandwadkar with the operation sensor technique taught by Sakata. One would have been motivated to make such combination in order to decrease the risk of damage to the system and to reduce the risk of injuries. Therefore, it would have been obvious to combine the system of Belson and Chandwadkar with the operation sensor of Sakata to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. 2009/0232282) in view of Chandwadkar (U.S. 2018/0289342) as applied to claim 15 above, and further in view of Spahn (U.S. 2007/0086570).
Regarding claim 26, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15.
However, the combination of Belson and Chandwadkar fails to disclose wherein the inertial motion sensor is a gyroscopic sensor.
Spahn teaches wherein the inertial motion sensor is a gyroscopic sensor ([0017], acceleration sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson and Chandwadkar with the inertial motion sensor taught by Spahn in order to increase collision detection accuracy in order to prevent damages or injuries (Spahn; [0003], and [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 27, as best understood:
The combination of Belson and Chandwadkar discloses the system of claim 15.
However, the combination of Belson and Chandwadkar fails to disclose wherein the inertial motion sensor is disposed on the radiation blocking shield, and/or the X-ray source and/or the X-ray detector.
Spahn teaches wherein the inertial motion sensor is disposed on the radiation blocking shield, and/or the X-ray source ([0027]-[0028], sensors on emitter) and/or the X-ray detector ([0027]-[0028], sensors on detector).

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884